Case 18-28250   Doc 23-1   Filed 04/17/20 Entered 04/17/20 16:19:00   Desc Exhibit
                                  A Page 1 of 3




                           EXHIBIT A
          Case 18-28250          Doc 23-1       Filed 04/17/20 Entered 04/17/20 16:19:00              Desc Exhibit
                                                       A Page 2 of 3




From: Alex Loftus <alex@stoltlaw.com>
Sent: Monday, March 16, 2020 12:34 PM
To: Jeffrey C. Dan <jdan@cranesimon.com>
Cc: Arthur G. Simon <asimon@cranesimon.com>
Subject: Porreca Settlement Offer


Mr. Dan,

       I have authority from my client to offer the following to settle our claims pending in 2019 L 1941:
         (1) Eugene Crane as Trustee for the estate of P&P Freight Receives $15,000
         (2) Porreca Freight Receives: $27,583
         (3) All claims are dismissed with prejudice.

       Please advise if this offer is acceptable to the Trustee.

    Thanks.

Alex


______________________________________________________
CONFIDENTIALITY NOTICE:



THIS EMAIL IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL TO
WHOM IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS
PRIVILEGED OR CONFIDENTIAL AND EXEMPT FROM DISCLOSURE UNDER
APPLICABLE LAW. IF THE READER OF THIS EMAIL IS NOT THE INTENDED
RECIPIENT OR THE EMPLOYEE OR AGENT RESPONSIBLE FOR DELIVERING
THE MESSAGE TO THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED
THAT ANY DISSEMINATION, DISTRIBUTION OR COPYING OF THIS
COMMUNICATION IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS
COMMUNICATION IN ERROR, PLEASE NOTIFY THE SENDER IMMEDIATELY
VIA EMAIL OR BY TELEPHONE AND DELETE THE EMAIL IMMEDIATELY.
THANK YOU.




                                                                   1
Case 18-28250   Doc 23-1   Filed 04/17/20 Entered 04/17/20 16:19:00   Desc Exhibit
                                  A Page 3 of 3




                                       2
